Citation Nr: 0937395	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-32 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as secondary to service-
connected cervical spine disability.

2.  Entitlement to service connection for bilateral 
carpal/cubital tunnel syndrome, claimed as secondary to 
service-connected cervical spine disability.

3.  Entitlement to service connection for an ulnar nerve 
condition of both elbows, claimed as secondary to service-
connected cervical spine disability.

4.  Entitlement to an earlier effective date for the grant of 
a 30 percent rating for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION


The Veteran served on active duty from January to December 
1986 and from April to December 2002.  He also served on 
active duty training (ACDUTRA) with the Rhode Island National 
Guard.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In December 2002, the RO denied the Veteran's claim for 
service connection for a bilateral shoulder condition, which 
he had claimed as pain in both shoulders.  In April 2004, the 
Veteran filed a claim for service connection for bursitis of 
both shoulders.  In January 2005, the RO denied this claim, 
which it characterized as a petition to reopen the Veteran's 
previously denied claim for service connection for bilateral 
shoulder condition.  In November 2005, the Veteran filed a 
request to reopen his claim with attached medical evidence.  
However, as indicated in the Board's decision below granting 
service connection for a bilateral should condition based on 
nerve-related symptomatology, the Board finds that this 
communication with attached medical evidence was a new claim 
for service connection for a bilateral shoulder disability on 
a new factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  

While the RO treated this communication as a petition to 
reopen a previously denied claim (which, in a September 2006 
decision it granted and then denied the underlying claim), 
the Board will treat the November 2005 communication as a 
claim for service connection and will analyze this claim on a 
de novo basis.

In January 2005, the RO denied the Veteran's claims for 
service connection for carpal tunnel syndrome in bilateral 
wrists and ulnar nerve condition in the bilateral elbows.  
Within a year of this decision, the Veteran submitted the 
above-noted November 2005 request to reopen his claims.  

As indicated in the Board's decision granting service 
connection below, the evidence was in fact new and material 
as to the claims for service connection for bilateral carpal 
tunnel syndrome and ulnar nerve condition in the bilateral 
elbows, and was received prior to the expiration of the 
appeal period for the January 2005 denial of the claim.  See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (RO's receipt 
of 38 C.F.R. § 3.156(b)-compliant evidence abates the 
finality of a prior decision on a claim and tolls the time 
for filing an appeal until a new decision has been issued).

Therefore, the Board considers the Veteran's appeal with 
regard to these issues to be from the RO's January 2005 
denial of the claims for service connection for carpal tunnel 
syndrome in bilateral wrists (since recharacterized as 
bilateral carpal/cubital tunnel syndrome) and ulnar nerve 
condition in the bilateral elbows.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  

After the hearing, the Board held the record open for 60 
days, during which the Veteran submitted the July 2009 letter 
from Dr. Adams discussed below.  As the Board is granting the 
service connection claims to which this letter relates, 
remand for initial RO consideration of this evidence is 
unnecessary.  See 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  In May 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal with regard to 
entitlement to an earlier effective date for service.

2.  The Veteran's bilateral shoulder disability, 
carpal/cubital tunnel syndrome, and bilateral elbow ulnar 
nerve condition are each the result of his service-connected 
cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

2.  The criteria for service connection for bilateral 
shoulder disability, carpal/cubital tunnel syndrome, and 
bilateral elbow ulnar nerve condition, secondary to a 
cervical spine disability, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting each of the claims for 
service connection, and the Veteran has withdrawn the appeal 
with regard to an earlier effective date, further VCAA notice 
or assistance is not required.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Effective Date

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran testified at his May 2009 
hearing that he wanted to withdraw his appeal with regard to 
entitlement to an earlier effective date for the grant of a 
30 percent rating for a cervical spine disability; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131.  Service 
connection is also warranted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

In this case, the Veteran claims that he has multiple 
disabilities as the result of his cervical spine disability, 
for which he was granted service connection in September 1990 
based on an injury he sustained in a parachute jump during 
ACDUTRA.  There are conflicting medical opinions as to this 
asserted relationship.

In a September 2005 treatment note, Dr. Shalvoy, after noting 
his examination findings, diagnosed cervical disc disease and 
bilateral rotator cuff tendinosis, and concluded that the 
Veteran's "problem is centered around the neck injury which 
has caused nerve compression at C5 and 6 causing neck 
symptoms radiating into the hands, and bilateral shoulder 
problems."  He explained that the C5-6 nerves had been 
affected causing weakness in the rotator cuff and subsequent 
tendonitis with impingement.  He added that treatment should 
concentrate on the neck pathology, as this would address all 
three symptoms, and that these are causally related to the 
in-service parachute jump injury.  

In an October 2005 treatment note, Dr. Palumbo diagnosed 
bilateral impingement syndrome, bilateral cubital tunnel 
syndrome, bilateral carpal tunnel syndrome, possible mild 
cervical radiculopathy, and double crush syndrome (a 
combination of radiculopathy and carpal tunnel syndrome) of 
both upper extremities.  In a November 2005 treatment note, 
Dr. Palumbo concluded that, despite mostly normal findings on 
neurophysiologic testing (an October 2005 electrodiagnostic 
examination) there were "multiple contributors to his 
symptomatology," and that the cervical spine disability "is 
a significant contributor to his problem."

In an October 2005 letter, Dr. Adams noted the Veteran's in-
service parachute accident, symptoms including neck pain and 
neuropathy radiating to the shoulders and down the arms, two 
MRIs that revealed rotator cuff tendinopathy, subacromial 
bursitis, and cervical spine multi-level disc protrusion and 
stenosis.  She concluded that the Veteran's "symptoms are 
most likely caused by his extensive neck pathology and the 
shoulder findings are not the complete cause of his shoulder 
discomfort."  

In a July 2009 letter, Dr. Adams elaborated that the 
combination of nerve impingement at the cervical spine level 
and tendinopathy at the shoulder level compound the 
compression of his brachial plexus which causes radicular 
signals that radiate from his shoulder down to his hands, and 
these radicular symptoms normally present as carpal tunnel, 
tennis elbow, or a combination of both.

Each of these private opinions reflects that the physicians 
were well informed regarding the Veteran's in-service injury 
and post-service symptomatology and explained in detail the 
reasons for their conclusions.  Therefore, these opinions are 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

In contrast, in September 2007, a VA physician performed a 
peripheral nerves examination on the Veteran and, after 
examining the Veteran and diagnosing multiple cervical spine 
disabilities and bilateral carpal tunnel syndrome, opined 
that the carpal tunnel syndrome was not related to the 
history of neck injury or the cervical spine disability.  

The VA physician did not explain the reasons for her 
conclusion, and therefore, her statement is of limited 
probative value.  Id.  Moreover, a different VA physician who 
performed a September 2007 joints examination concluded that, 
the VA peripheral nerves examiner's findings showed a 
herniated disc which indicated that there was radiculitis 
secondary to the cervical spine disability and that the 
"resulting radiculopathy and weakness in the left hand is 
caused by or as a result of the original neck injury 
sustained in the service."

The weight of the medical evidence is therefore in favor of a 
finding that the Veteran's cervical spine disability has 
resulted in multiple secondary disabilities.  The only 
negative nexus opinion, that of the September 2007 VA 
peripheral nerves examiner, applied only to carpal tunnel 
syndrome and, unlike the multiple positive private and VA 
opinions, did not contain an explanation of the reasons for 
the conclusion reached.  

The only remaining question is the precise nature of the 
disabilities caused by the service-connected cervical spine 
disability.  The disabilities attributed by Drs. Shalvoy, 
Palumbo, and Adams to the Veteran's cervical spine disability 
included bilateral impingement syndrome causing shoulder and 
hand disabilities, bilateral cubital tunnel syndrome, 
bilateral carpal tunnel syndrome, possible mild cervical 
radiculopathy, double crush syndrome, and carpal tunnel 
syndrome and tennis elbow.  "Cubital" refers to the elbow, 
the ulna, or the forearm.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 401.  

Cubital tunnel syndrome "is the effect of pressure on the 
ulnar nerve, one of the main nerves of the hand. It can 
result in a variety of problems, including pain, swelling, 
weakness or clumsiness of the hand and tingling or numbness 
of the ring and small fingers. It also often results in elbow 
pain on the side of the arm next to the chest."  See 
Ehand.com, the Electronic Textbook of Hand Surgery, at 
http://www.eatonhand.com/hw/hw007.htm.  

With reasonable doubt resolved in favor of the Veteran, the 
opinions of the private and VA physicians reflect that each 
of the disabilities for which service connection has been 
claimed, a bilateral shoulder disability, carpal/cubital 
tunnel syndrome, and an ulnar condition of both elbows, are 
related to his service-connected cervical spine disability.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-56.  

Service connection for each of these disabilities, secondary 
to a cervical spine disability, is therefore warranted.  The 
extent to which the symptoms of these disabilities overlap, 
and the extent to which separate ratings are warranted for 
each of them, is left to the agency of original jurisdiction 
charged with assigning these ratings in the first instance.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).



ORDER

The appeal as to the claim for an earlier effective date for 
a 30 percent rating for a cervical spine disability is 
dismissed.

Entitlement to service connection for a bilateral shoulder 
disability is granted.

Entitlement to service connection for carpal/cubital tunnel 
syndrome is granted.

Entitlement to service connection for an ulnar condition of 
both elbows is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


